UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
OSCAR STARKER,

                       Plaintiff,            17 Civ.   6812   (HBP)

        -against-                            OPINION
                                             AND ORDER
SPIRIT AIRLINES,    et al.,

                       Defendants.

-----------------------------------x


             PITMAN, United States Magistrate Judge:


I.   Introduction


             By notice of motion dated October 31,     2018, defend nts

seek an Order pursuant to Fed.R.Civ.P.      56 granting summary

judgment dismissing plaintiff's First Amended Complaint          (Not·ce

of Motion, dated Oct. 31, 2018       (Docket Item ("D.I.")    31)).     ly

notice of motion dated October 30,      2018, plaintiff seeks an         rder

pursuant to Fed.R.Civ.P.      55 granting a default judgment agai st

defendant Sherron Hines       (Notice of Motion, dated Oct.    30, 20 8

(D.I.    36)).   All parties have consented to my exercising ple ary

jurisdiction pursuant to 28 U.S.C. § 636(c).

             For the reasons set forth below, defendants' motio              for

summary judgment is granted in part and denied in part.               Plan-

tiff's motion for a default judgment is denied.
II.     Background


        A.     Facts


                This case arises out of plaintiff's alleged mistre

ment by employees of defendant Spirit Airlines                   ("Spirit") .

                On July 21, 2017, plaintiff boarded an 8:29 p.m. f

operated by Spirit from New York's LaGuardia Airport to Fort                          1




Lauderdale,       Florida (Statement of Material Facts Pursuant to

Local Civil Rule 56.1, dated Oct. 31, 2018                   (D.I. 33)    ("Defs. Rule

56.1 Stat.")       <Jl<Jl   7,   9, citing Deposition of Oscar Starker (D.

34-1)        ("Pl. Dep. ") at 59, 69-70, attached as Ex. A to Declartjtion

of Timothy G. Hourican, dated Oct. 31, 2018                   (D.I. 34)    ("Hourilcan

Deel.")).        Plaintiff was assigned seat 25C in an exit row of the

aircraft        (Defs. Rule 56.1 Stat.        <JI   10, citing Pl. Dep. at 73 and

Deposition of Sherron Hines               (D. I. 34-2)    ("Hines Dep. ") at 19~

attached as Ex. B to Hourican Deel.).

                 Passengers seated in an exit row receive a special

safety briefing from a flight attendant in addition to the

standard safety briefing given to all passengers                   (Defs. Rulei56.1

Stat.    <JI   11, citing Hines Dep. at 19-23, 48).             Passengers in fn

exit row must give their "undivided attention" to this safety
                                                                                  i
briefing, and if a passenger cannot or does not want to compiy

with the requirements of sitting in the exit row, he may mov~ to

                                              2
a different seat in the aircraft          (Defs. Rule 56.1 Stat. i i 12~13,

citing Hines Dep. at 22-23,      44-45,    60).

             Spirit's Contract of Carriage provides that ''[i]t ~s

the customer's responsibility to notify Spirit of a unique

seating need.      In accordance with this Contract of Carriage,!

Spirit may refuse to transport individuals who are unable or

unwilling to comply with Spirit's seating requirements."              (Defls.

Rule 56.1 Stat.     ~   41, citing Hines Dep. at 58 and Spirit Contract

of Carriage, dated July 10, 2017          (D.I. 34-3)     ("Contract of

Carriage")    ~   4.11.1, attached as Ex. C to Hourican Deel.).           the

Contract of Carriage further provides that "[a] customer shall

not be permitted to board the aircraft or may be required to

leave an aircraft if that customer .              . interferes or attempts

to interfere with any member of the flight crew in the pursuit of

his/her duties"      (Defs. Rule 56.1 Stat.       ~   38, citing Hines Dep.

56-57 and Contract of Carriage~ 4.3.1.c.).                Finally, the Co~-

tract of Carriage provides that "[i]f a customer is not permitted

to board and/or required to leave an aircraft for safety and/or

regulatory reasons under paragraph i...,_J_ and its sub sections, the

customer will not be eligible for a refund."              (Defs. Rule 56.1

Stat.   ~   39, citing Contract of Carriage~ 4.3.2.).

             The parties' versions of the material events are

substantially different.


                                      3
              Defendants allege that when flight attendant Sherro:n

Hines   ("Hines") asked that the passengers seated in the exit row,

including plaintiff, pay attention to her exit row briefing,

plaintiff was using his cell phone (Defs. Rule 56.1 Stat.             ~   16,

citing Hines Dep. at 22).       According to defendants, plaintif~ did

not get off his cell phone and "motioned" for Hines to give her

exit row briefing (Defs. Rule 56.1 Stat.       ~    17, citing Hines Oep.

at 23-24) .     Defendants claim that Hines again asked plaintiff to

get off his cell phone, and plaintiff again motioned for Hines to

give the exit row briefing while he continued his phone call

(Defs. Rule 56.1 Stat.     ~~   18-19, citing Hines Dep. at 24-25,         41,

46-47).      Hines then offered plaintiff the opportunity to move to

a seat that was not in the exit row so that plaintiff could

continue his phone call (Defs. Rule 56.1 Stat.          ~~    20-21, citing

Hines Dep. at 43-45, 58 and Pl. Dep. at 92-95).              Defendants

allege that "[p]laintiff became confrontational and combative,"

refused to get off his cell phone and told Hines that "he womld

get off the aircraft before he moved his seat"          (Defs. Rule 56.1

Stat.   ~~   22-23, citing Hines Dep. at 26, 28, 38, 40, 52-55).

              Defendants claim that a second flight attendant th$n

told plaintiff that if he would not move from the exit row, he

would have to get off the aircraft        (Defs. Rule 56.1 Stat.      ~   25,

citing Hines Dep. at 28, 38, 40, 52-54).           After being informed of

                                      4
the situation with plaintiff, the captain of the flight agre~d

that if plaintiff would not move from the exit row, he would have

to leave the aircraft      (Defs. Rule 56.1 Stat.       ~~   26-27, citing

Hines Dep. at 29,   39).    After speaking with a Spirit customer

service agent, plaintiff voluntarily disembarked the aircraft

before takeoff   (Defs. Rule 56.1 Stat. 11 28-29, citing Hines Dep.

at 29-30,   39 and Pl.   Dep. at 103-05).

            Plaintiff alleges that he made no phone calls during

the entire time he was on the aircraft           (Declaration of Oscar

Starker, dated Dec. 21, 2018      (D. I. 50)     ("Pl. Deel.") 1 7).

According to plaintiff, he told Hines that he was trying to call

his mother but that his phone was not working, and Hines re-

sponded by calling plaintiff a "mamma's boy" and telling him that

he could get off the aircraft and be left behind if he wanted to

make a phone call    (Pl. Dep. at 84-85).         Plaintiff claims that he

then tried to text a friend to relay the message to plaintiff's

mother that he was flying to Florida           (Pl.   Dep. at 87-88).    Wh.ile

plaintiff was texting his friend,          Hines asked him to stop tegting

so that she could give the exit row safety briefing              (Pl.   Dep, at

90) .   Plaintiff replied that he needed just "one second to pretty

much press the button and send the text," but Hines responde<;I,

"No.    Stop."   (Pl. Dep. at 90).         Plaintiff claims that he then

stopped texting (Pl.     Dep. at 91)


                                       5
           Although plaintiff had stopped texting, plaintiff

states that Hines, nevertheless,      instructed him to change seats

with another passenger seated in front of plaintiff (Pl. Dep. at

91-92).   Plaintiff asked why he was being told to change seats,

but Hines did not answer (Pl. Dep. at 91-92).          Plaintiff cla~ms

that when he refused to change seats, Hines said,         "If you're not

going to leave your seat we're going to have to force you out of

the plane."   (Pl. Dep. at 92-93) .       Plaintiff continued to refuse

to change seats, at which point a male Spirit employee said to

plaintiff, "If you're not going to move from your seat we're

going to use physical force."      (Pl. Dep. at 98).     According to

plaintiff, the male flight attendant then touched plaintiff's

shoulder with his hand or arm and pushed plaintiff (Pl. Dep. at

101-02,   107-10,   113-14).   Plaintiff then disembarked the plane

before it departed "because [he] was afraid."         (Pl. Dep. at 104)


     B.    Procedural History


            Plaintiff commenced this action by filing a summons

with notice in New York State Supreme Court, New York County, on

August 14, 2017, alleging that Spirit committed an unspecified

intentional tort by forcibly removing him from one of its flights

and breached its contract with plaintiff; plaintiff sought

$1,000,000.00 in damages       (Summons with Notice, Notice of Removal,


                                      6
dated Sept. 7, 2017      (D.I. 1), Ex. 1).      On September 7, 2017,

defendants removed the action to this Court           (Notice of Removal,

dated Sept. 7, 2017      (D.I. 1)).

             Plaintiff filed an amended complaint on January 25,

2018, alleging six common law claims:            (1) assault and battery

against all defendants;       (2)   assault and battery against Spirit;

( 3) negligent hiring and retention;         ( 4) breach of contract;   ( 5)

breach of the implied covenant of good faith and fair dealing and

(6)    intentional infliction of emotional distress; plaintiff seeks

compensatory and punitive damages           (First Amended Compl., dated

Jan. 25, 2018      (D. I. 18)).


III.    Analysis


       A.   Applicable
            Legal Standards


             The standards applicable to a motion for summary

judgment are well-settled and require only brief review.

             Summary judgment may be granted only where there is no
             genuine issue as to any material fact and the moving
             party .    . is entitled to a judgment as a matter of
             law.  Fed.R.Civ.P. 56(c).   In ruling on a motion fdr
             summary judgment, a court must resolve all ambiguities
             and draw all factual inferences in favor of the
             nonmoving party.   Anderson v. Liberty Lobby, Inc., .477
             U.S. 242, 255, 106 S. Ct. 2505, 91 L.Ed.2d 202 (1986).
             To grant the motion, the court must determine that
             there is no genuine issue of material fact to be tried.
             Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.

                                        7
          Ct. 2548, 91 L.Ed.2d 265 (1986).  A genuine factual
          issue derives from the "evidence [being] such that a
          reasonable jury could return a verdict for the nonmo-
          ving party." Anderson, 477 U.S. at 248, 106 S. Ct.
          2505.  The nonmoving party cannot defeat summary judg-
          ment by "simply show[ing] that there is some metaphysi-
          cal doubt as to the material facts," Matsushita Ele1c.
          Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586,
          106 S. Ct. 1348, 89 L.Ed.2d 538 (1986), or by a fadtual
          argument based on "conjecture or surmise," Bryant v.
          Maffucci, 923 F.2d 979, 982 (2d Cir. 1991).   The Su-
          preme Court teaches that "all that is required [from a
          nonmoving party] is that sufficient evidence supporting
          the claimed factual dispute be shown to require a jury
          or judge to resolve the parties' differing versions of
          the truth at trial."  First Nat'l Bank of Ariz. v.
          Cities Serv. Co., 391 U.S. 253, 288-89, 88 S. Ct. 1575,
          20 L.Ed.2d 569 (1968); see also Hunt v. Cromartie, 526
          U.S. 541, 552, 119 S. Ct. 1545, 143 L.Ed.2d 731 (1999).
          It is a settled rule that ''[c]redibility assessments,
          choices between conflicting versions of the events, and
          the weighing of evidence are matters for the jury, not
          for the court on a motion for summary judgment."
          Fischl v. Armitage, 128 F.3d SO, 55 (2d Cir. 1997)

McClellan v. Smith,   439 F.3d 137, 144          (2d Cir. 2006)   (brackets in

original); accord Reeves v. Sanderson Plumbing Prods.,             Inc.,   530
                          1
U.S. 133, 150-51 (2000)       ;   Estate of Gustafson ex rel. Reginella

v. Target Corp., 819 F.3d 673,         675    (2d Cir. 2016); Cortes v. MTA

N.Y.C. Transit, 802 F.3d 226, 230            (2d Cir. 2015); Deep Woods

Holdings, L.L.C. v. Sav. Deposit Ins.           Fund of Republic of Turk.,




     1
      Although the Court in Reeves was reviewing the denial of a
motion for judgment as a matter of law pursuant to Fed.R.Civ.P.
50, the same standards apply to a motion for summary judgment
pursuant to Fed.R.Civ.P. 56.  Reeves v. Sanderson Plumbing
Prods., Inc., supra, 530 U.S. at 150-51.

                                        8
         ---------   ----------------------------~--------




745 F.3d 619,        622-23    (2d Cir. 2014); Hill v. Curcione,           657 F.3d

116,    124   (2d Cir. 2011).

              "Material facts are those which 'might affect the

outcome of the suit under the governing law'                          "    Coppol,a v.

Bear Stearns & Co.,           499 F.3d 144, 148    (2d Cir. 2007), quoting

Anderson v. Liberty Lobby,           Inc.,   477 U.S.   242, 248     (1986).

"' [I]n ruling on a motion for summary judgment, a judge must ask

himself not whether he thinks the evidence unmistakably favors

one side or the other but whether a fair-minded jury could return

a verdict for the        [non-movant] on the evidence presented[.]'"

Cine SK8,     Inc. v. Town of Henrietta,          507 F.3d 778,      788    (2d Cir.

2007)    (second alteration in original), quoting Readco,                  Inc. v.

Marine Midland Bank,           81 F.3d 295, 298    (2d Cir. 1996).

              Entry of summary judgment is appropriate "against a

party who fails to make a showing sufficient to establish the

existence of an element essential to that party's case, and on

which that party will bear the burden of proof at trial."

Celotex Corp. v. Catrett,           477 U.S. 317,    322   (1986).        "In such a

situation, there can be 'no genuine issue as to any material

fact,'    since a complete failure of proof concerning an essential

element of the nonmoving party's case necessarily renders all

other facts immaterial."            Celotex Corp. v. Catrett,         supra,    477

U.S. at 322-23, quoting Fed.R.Civ.P. 56; accord Crawford v.


                                             9
Franklin Credit Mgmt. Corp., 758 F.3d 473,            486   (2d Cir. 2014)

(''[W]here the nonmoving party will bear the burden of proof on an

issue at trial, the moving party may satisfy its burden [on a

summary judgment motion] by point[ing]           to an absence of evidence

to support an essential element of the nonmoving party's case."

(inner quotations and citations omitted, last alteration in

original)).


      B.       Application of the
               Foregoing Principles


                Defendants argue that summary judgment is appropriate

on two grounds.        First, defendants argue that plaintiff's claims

are preempted by the Airline Deregulation Act               ("ADA")     and the

Federal Aviation Act        ("FAA")   (Defendants' Memorandum of Law in

Support of their Motion for Summary Judgment, dated Oct. 31, 2018

( D. I. 3 2)    ("Def s. Memo. ") at 7-15) .   Second, defendants argue

that even if plaintiff's claims are not preempted, they should be

dismissed on the merits         (Defs. Memo. at 15-25).        Plaintiff argues

that defendants have failed to establish that there is no genuine

dispute as to any material fact          (Pl. Deel. '!I'll 21-27) . 2




      Plaintiff does not address defendants' argument that hi$
       2


claims are preempted by federal law.

                                        10
           1.     Plaintiff's
                  Tort Claims


           Plaintiff's common law claims for assault and batte,ry,

negligent hiring and retention and intentional infliction of

emotional distress are preempted by the ADA and, accordingly,

must be dismissed.

           The Supremacy Clause of the Constitution provides that

           [t]his Constitution, and the Laws of the United States
           which shall be made in Pursuance thereof; and all
           Treaties made, or which shall be made, under the Au-
           thority of the United States, shall be the supreme law
           of the Land; and the Judges in every State shall be
           bound thereby, any Thing in the Constitution or Laws of
           any State to the Contrary notwithstanding.

U.S. Const. Art. VI, Cl. 2.        "Preemption may be express when a

federal statute 'expressly directs that state law be ousted,' or

implied when 'Congress intended the Federal Government to occupy

a field extensively, or when state law actually conflicts with

federal law. '"     Fawemimo v. Am. Airlines,     Inc.,   751 F. App'x 16,

18   (2d Cir. 2018), quoting Air Transp. Ass'n of Am.,         Inc. v.

Cuomo,   520 F.3d 218, 220      (2d Cir. 2008).

            The ADA provides that

           [e]xcept as provided in this subsection, a State,
           political subdivision of a State, or political author-
           ity of at least 2 States may not enact or enforce a
           law, regulation, or other provision having the force
           and effect of law related to a price, route, or service
           of an air carrier that may provide air transportation
           under this subpart.

                                      11
49 U.S.C. § 41713(b) (1); see Morales v. Trans World Airlines,

Inc., 504 U.S.       374, 384         (1992)   ("State enforcement actions haiving

a connection with or reference to airline 'rates, routes, or

services' are pre-empted under [the ADA]")                    The Supreme Court

has held that "the phrase 'other provision having the force and

effect of law' includes common-law claims."                   Northwest,    Inc. v.

Ginsberg,    572 U.S. 273, 284            (2014); accord Fawemimo v. Am.

Airlines,    Inc.,     supra,     751 F. App'x at 18; Cox v. Spirit Air-

lines,   Inc.,    340 F. Supp. 3d 154, 157 (E.D.N.Y. 2018); Hekmat v.

U.S. Transp. Sec. Admin., 247 F. Supp. 3d 427,                   431   (S.D.N.Y.

2017)    (Buchwald,        D.J.); Abdel-Karim v. EgyptAir Airlines, 118 F.

Supp. 3d 389, 403           (S.D.N.Y. 2015)         (Koeltl, D.J.), aff'd sub nom.,

Abdel-Karim v. Egyptair Holding Co.,                  649 F. App'x 5 (2d Cir.

2016)    (summary order).

             In resolving a claim of preemption under the ADA,

courts in this Circuit routinely apply the three-part test set

out by then-District Judge Sotomayor in Rombom v. United Air

Lines,   Inc. :      (1)    "whether the activity at issue in the claim is

an airline service";            (2)    "whether the claim affects the airline

service directly or tenuously,                 remotely, or peripherally'' and (3)

''whether the underlying tortious conduct was reasonably necessary

to the provision of the service."                   Rombom v. United Air Lines,

Inc.,    867 F. Supp. 214, 221-22              (S.D.N.Y. 1994)   (Sotomayor, then

                                               12
D.J., now Sup. Ct. Justice); accord Hekmat v. U.S. Transp. S~c.

Admin., supra, 247 F. Supp.         3d at 431; Fawemimo v. Am. Airlinies,

Inc., 14 Civ. 4510      (PKC), 2017 WL 398387 at *3        (Jan. 30, 2017')

(Castel, D.J.); Doe v.      Delta Airlines,      Inc.,   129 F. Supp. 3d 23,

35   (S.D.N.Y. 2015)    (Engelmayer,    D.J.); Abdel-Karim v. EgyptA~r

Airlines,   supra, 116 F. Supp. 3d at 404.

            With respect to the first prong of the Rombom test,

defendants' challenged conduct clearly constitutes a service

under the ADA.       ''[T]he determination of service rests heavily on

the extent to which the activity in question is ordinary and

relates directly to air travel."            Weiss v. El Al Isr. Airline:s,

Ltd.,   471 F. Supp. 2d 356, 361       (S.D.N.Y. 2006)     (Lynch, then D.J.,

now Cir. J.); accord Abdel-Karim v. EgyptAir Airlines,             supra, 116

F. Supp. 3d at 405.       "There are few acts more fundamental to the

service of air travel than the decision by an airplane crew

whether or not to transport a passenger."            Lozada v.   Delta

Airlines,   Inc.,    13 Civ. 7388    (JPO), 2014 WL 2738529 at *4

(S.D.N.Y. June 17, 2014)      (Oetken, D.J.); accord Ruta v.         Delt~

Airlines,   Inc.,    322 F. Supp. 2d 391, 400      (S.D.N.Y. 2004)

(McMahon,   D. J.)   (" [T] he Captain's decision to refuse to transport

Plaintiff constitutes a 'service' under [the ADA]'').             At their

core, plaintiff's tort claims relate to defendants' decision to

refuse to transport plaintiff unless he moved to a different

                                       13
seat.     Accordingly, defendants' conduct satisfies the first Brong

of the Rombom test.

             With respect to the second prong of the Rombom test,

plaintiff's tort claims implicate the airline service direct]y.

See Lozada v. Delta Airlines,        Inc.,    supra, 2014 WL 2738529 at *4

(second prong of Rombom test satisfied where plaintiff's claim

"pertains exclusively" to plaintiff's removal from plane); aqcord

Ruta v. Delta Airlines,      Inc.,   supra,    322 F. Supp. 2d at 401.       As

explained above, plaintiff's tort claims relate to defendants'

decision to remove plaintiff from the plane when he refused to

move to a different seat.       Thus, plaintiff's tort claims impli-

cate defendants' provision of service directly.

             With respect to the third prong of the Rombom test,

defendants' alleged conduct was not sufficiently unreasonable to

avoid preemption by the ADA.         "[T]his prong exempts from preernp-

tion only those actions classifiable as 'outrageous or unreason-

able.'"     Lozada v.   Delta Airlines,      Inc.,   supra, 2014 WL 27385'29

at *4, quoting Rombom v. United Air Lines,             Inc., supra, 867 F.

Supp. at 223.     "'The determination of reasonableness for           [ADA

preemption] purposes is a question of law either where no dis~ute

exists as to the extent of the conduct, or where a court accepts

plaintiff's version of the conduct.'"            Farash v. Cont'l Airlipes,

Inc., 574 F. Supp. 2d 356, 362-63            (S.D.N.Y. 2008)   (Sullivan, then


                                       14
-------------------------    ------------------------------------




        D.J., now Cir. J.)    (alteration in original), quoting Rombom        v,.


        United Air Lines,    Inc.,   supra, 867 F. Supp. at 222.    "Courts have

        deemed conduct outrageous or unreasonable where the plaintiff was

        arrested, discriminated against on the basis of his or her

        inclusion within a protected class, or physically injured."

        Lozada v. Delta Airlines,       Inc., supra, 2014 WL 2738529 at *4

         (internal citations omitted).

                     Here, even accepting plaintiff's version of the facts,

         defendants' alleged conduct did not rise to the level required to

         avoid preemption.    Plaintiff does not allege that he was ar-

         rested, discriminated against or physically injured as a result

         of defendants' conduct.      Furthermore, although plaintiff alleges

         that Hines and a male flight attendant threatened to use force to

         remove him from the plane and that the male flight attendant

         touched plaintiff's shoulder, plaintiff concedes that he disem-

         barked the plane under emotional, rather than physical, dures~.

         Finally, plaintiff does not dispute that defendants' gave him the

         option to change seats rather than disembarking the plane.

                     The only case I have found involving remotely similar

         facts in which the Court declined to find that the ADA preempted

         a common law claim is Peterson v. Cont'l Airlines,        Inc.,   970 .F.

         Supp. 246   (S.D.N.Y. 1997).     In that case, the plaintiff alleg~d

         that she was arrested, handcuffed and physically removed fro~ an

                                             15
overbooked flight despite the fact that her niece, who was

traveling with her, was willing to surrender her seat instead.

The late Honorable Shirley Wohl Kram, United States District

Judge, denied the defendant's motion to dismiss on preemption

grounds,   finding that there were disputed issues of fact as to

whether the defendant's actions were outrageous.

           In the present case, Peterson alleges more than me~e
           rudeness on the part of the flight attendants. She
           claims that she was treated in a discriminatory ma~ner
           and that the police were summoned out of Continenta,l' s
           spite and malice towards her. Accordingly, at this
           juncture, Continental's motion to dismiss based on
           preemption must be denied.

Peterson v. Cont'l Airlines,   Inc., supra,   970 F. Supp. at 251.

            Plaintiff's allegations are distinguishable from those

in Peterson.    Plaintiff here was offered the opportunity to

change seats and continue with his trip; Peterson was not.

Plaintiff here was not arrested and placed in handcuffs; Peterson

was.   Plaintiff here makes no allegation of discrimination and

personal spite and malice; Peterson did.      Thus,   I find that

Peterson is factually distinguishable.

            Here, no matter how unjustified defendants' decision to

demand that plaintiff change seats, there is no dispute that

defendants continued to offer to transport plaintiff from New

York to Florida.    Thus, defendants' alleged conduct was not so

outrageous or unreasonable so as to avoid preemption by the ADA,


                                 16
and, accordingly, plaintiff's claims for assault and battery,

negligent hiring and retention and intentional infliction of

emotional distress must be dismissed.

             Even if plaintiff's claim for negligent hiring and

retention were not preempted by the ADA, plaintiff has not

offered evidence sufficient to establish a necessary element pf

the claim.

                  To state a claim for negligent supervision or
             retention under New York law, in addition to the stan-
             dard elements of negligence, a plaintiff must show:
             (1) that the tort-feasor and the defendant were in an
             employee-employer relationship; (2) that the emplo~er
             knew or should have known of the employee's propen~ity
             for the conduct which caused the injury prior to tHe
             injury's occurrence; and (3) that the tort was comrriit-
             ted on the employer's premises or with the employer's
             chattels.

Doe v. Montefiore Med. Ctr., 598 F. App'x 42,     43   (2d Cir. 20]5)

(summary order)    (internal quotation marks omitted); accord

Papelino v. Albany Coll. of Pharm. of Union Univ.,      633 F. 3d iBl,

94   (2d Cir. 2011); Ehrens v. Lutheran Church,   385 F.3d 232, 235

(2d Cir. 2004).     Plaintiff has failed to offer any evidence ~hat

Hines or any other Spirit employee had a propensity for violence

or any other improper behavior.      Furthermore, plaintiff offens no

evidence to establish that, even if any Spirit employee did have

such a propensity, Spirit knew or should have known of it prior

to the date of plaintiff's flight.      Thus, even if plaintiff'$



                                   17
claim for negligent hiring and retention were not preempted tjy

the ADA, plaintiff has failed to make a sufficient showing        on    a

necessary element of the claim, and, accordingly, this claim must

be dismissed.


            2.   Plaintiff's
                 Contract Claims


            Plaintiff's claim for breach of the implied covenant of

good faith and fair dealing is preempted by the ADA.         "When the

law of a State does not authorize parties to free themselves from

the [implied] covenant [of good faith and fair dealing], a breach

of covenant claim is pre-empted           fl
                                               Northwest,   Inc. v.

Ginsberg,   572 U.S. 273, 287   (2014)

                  Under Florida law, 131 every contract contains a:n
            implied covenant of good faith and fair dealing, re-
            quiring that the parties follow standards of good ~aith
            and fair dealing designed to protect the parties'
            reasonable contractual expectations.     A breach of the
            implied covenant of good faith and fair dealing is 'not
            an independent cause of action, but attaches to the
            performance of a specific contractual obligation.

Centurion Air Cargo,    Inc. v. United Parcel Serv. Co.,     420 F.3d

1146, 1151 (11th Cir. 2005), citing Cox v. CSX Intermodal,        IQc.,

732 So.2d 1092, 1097    (Fla. App. 1 Dist. 1999); accord Viridi~




     JDefendants' memorandum of law cites to New York contract
law.  However, the Contract of Carriage specifies that it is
governed by Florida law (Contract of Carriage~ 13.1).

                                   18
Corp. v. TCA Glob. Credit Master Fund, LP,          721 F. App'x 865, 877-

78   (11th Cir. 2018); Jefferies, Leveraged Credit Prods., LLC           f·
Strategic Capital Res.,     Inc., 14 Civ. 1735 (TPG), 2016 WL 446DSSO

at *3 (S.D.N.Y. Aug. 22, 2016)        (Griesa,   D.J.); Purifoy v. Wal~er

Inv. Mgmt. Corp., 13 Civ.     937    (RJS), 2015 WL 9450621 at *8

(S.D.N.Y. Dec. 22, 2015)     (Sullivan, then D.J., now Cir. J.)              In

this case, the Contract of Carriage is governed by Florida la0,

which imposes an implied covenant of good faith and fair deal~ng

on all contracts.      Accordingly, plaintiff's claim for breach pf

the implied covenant of good faith and fair dealing must be

dismissed because it is preempted by the ADA, pursuant to Nor~h-

west,   Inc. v. Ginsberg,   supra,   572 U.S. at 287.

            In addition, plaintiff's claim for punitive damages, is

also preempted by the ADA.      See Norman v. Trans World Airlineis,

Inc.,   98 Civ. 7419   (BSJ), 2000 WL 1480367 at *6 (S.D.N.Y. Oct:. 6,

2000)   (Jones, D.J.).    In Norman, the defendant airline denie~ the

plaintiff permission to board her flight,          and the Honorable

Barbara S. Jones, United States District Judge,             found that tHe

defendant's conduct constituted a breach of the contract of

carriage.    Norman v. Trans World Airlines,        Inc.,    supra, 2000 WL

1480367 at *6.    However, Judge Jones denied the plaintiff's dlaim

for punitive damages, noting that "[t]he Supreme Court has

specifically held that the [ADA]        forbids the invocation of s~ate


                                      19
law to enlarge or enhance remedies for breach beyond those

provided in the contract."      Norman v. Trans World Airlines,         I!nc.,

supra, 2000 WL 1480367 at *6, citing Am. Airlines,          Inc. v.

Wolens,    513 U.S. 219, 233   (1995).    In this case, plaintiff's

possible recovery is similarly limited to the terms of the

Contract of Carriage.     Accordingly, plaintiff's claim for puni-
                                                                        ,



tive damages must be dismissed.

             However, plaintiff's claim for breach of contract is

not preempted by the ADA.      "The Supreme Court has held that the

ADA does not preempt state-law based adjudication of routine

breach-of-contract claims, so long as courts confine themselves

to enforcing the parties' bargain."         Levy v. Delta Airlines,         02

Civ. 477    (TPG), 2004 WL 2222149 at *3      (S.D.N.Y. Sept. 30, 20d4)

(Griesa, D.J.), citing Am. Airlines,         Inc. v. Wolens, supra,     513

U.S. at 228; accord Cox v. Spirit Airlines,         Inc.,   supra,   340 F.

Supp. 3d at 158; Dover v. British Airways, PLC         (UK), 12 CV 5567

(RJD) (CLP), 2017 WL 4358726 at *6 (E.D.N.Y. Sept. 29, 2017);

Abdel-Karim v. EgyptAir Airlines,         supra, 116 F. Supp.   3d at 404;

Weiss v. El Al Isr. Airlines, Ltd.,         433 F. Supp. 2d 361, 369~70

(S.D.N.Y. 2006)    (Lynch, then D.J., now Cir. J.); Fondo v. Delta

Airlines,    Inc., 00 Civ. 2445   (JSM), 2001 WL 604039 at *2

(S.D.N.Y. May 31, 2001)     (Martin, D.J.).      Plaintiff claims th~t

Spirit violated the Contract of Carriage by refusing to tran$port

                                     20
him from New York to Fort Lauderdale.            This is a simple breadh of

contract claim between the parties, and, therefore,              it is not

preempted by the ADA.

            "To establish a claim of breach of contract under

Florida law, a plaintiff must prove the following elements:                  Cl) a

valid contract;    ( 2)    a material breach; and ( 3) damages."        Fi~hman

v.   Phila. Fin. Life Assurance Co.,        11 Civ. 1283      (TPG), 2016 WL

2347921 at *10    (S.D.N.Y. May 3, 2016)         (Griesa,   D.J.), citing ;Beck

v. Lazard Freres    &     Co., 175 F.3d 913,    914   (11th Cir. 1999);

accord Estate of Leventhal ex rel. Bernstein v. Wells Fargo ~ank,

N.A.,   14 Civ. 8751      (ER), 2015 WL 5660945 at *9 (S.D.N.Y. Sept.

25, 2015)   (Ramos, D.J.); Anwar v.         Fairfield Greenwich Ltd.,        831

F. Supp. 2d 787,    794     (S.D.N.Y. 2011)     (Marrero, D.J.).     There is

no dispute that the Contract of Carriage was a valid contract

between the parties.         However, the parties dispute whether Spirit

committed a material breach and whether plaintiff suffered

damages as a result.         Defendants argue that Spirit did not bteach

the contract because plaintiff voluntarily disembarked the

aircraft    (Defs. Memo. at 19-20).         Plaintiff states that he "did

not leave [the] aircraft voluntarily, but was forced to leave the

plane by the crew members"        (Pl. Deel. SI 14) .       Plaintiff also

testified at his deposition that he left the aircraft before :it

departed "because [he] was afraid"            ( Pl. Dep. at 104) .   Thus,


                                       21
there remains a genuine issue of fact as to whether plaintiff

disembarked the aircraft voluntarily or under duress.

             Defendants argue, in the alternative, that Spirit did
                                                                  !



not breach the contract because Spirit ''had the right under ~he

Spirit Contract of Carriage'' to remove plaintiff from the fl~ght

for interfering with Hines's duties    (Defs. Memo. at 20).   Hovi-

ever, this argument presumes that the facts as set forth by

defendants are accurate, namely that plaintiff refused to pay

attention to Hines's exit row briefing and to move to a diff~rent
                                                                  '



seat.     According to plaintiff, he did not interfere with Hin~s

because he ceased using his cell phone as soon as Hines ordered

him to stop (Pl. Dep. at 90-91), and, thus, there was no rea~on
                                                                  I



to ask him to change seats.     Therefore, there also remains a

genuine issue of fact as to whether plaintiff complied with uhe

directives of the flight crew.

             With respect to the element of damages, defendants

argue that plaintiff was not entitled to a refund of his air!are

because he interfered with the flight crew's duties     (Defs. Memo.

at 21).     However, as explained above, this argument assumes that

plaintiff did interfere with the flight crew's duties, a fact

which plaintiff denies.     If plaintiff was removed from the flight

involuntarily, as he claims, the Contract of Carriage entitles

him to compensation (Contract of Carriage~ 10.2).      Thus, with


                                  22
respect to the element of damages, there remains an issue of :fact

as to whether or not defendants removed plaintiff from the

flight.

          Accordingly, because plaintiff has made a sufficierit

showing that there remain genuine issues of material fact with

respect to his claim for breach of contract, defendants' motton

for summary judgment is denied as to this claim.


IV.   Conclusion


           For all of the foregoing reasons, defendants' motidn

for summary judgment dismissing plaintiff's First Amended Com-

plaint is granted with respect to all claims other than plain-

tiff's claim for breach of contract against Spirit, and it is

denied as to that claim.   Because plaintiff's claims against

defendant Sherron Hines are dismissed, plaintiff's motion for a

default judgment against Hines is denied as moot.

           The parties are reminded that pursuant to the schedul-

ing Order previously entered in this matter   (D.I. 25), the

pretrial order and all other pretrial submissions required by my

rules shall be filed on October 3, 2019.   Plaintiff shall serve a

draft of his portion of the pretrial order on counsel for defen-

dants no later than September 18, 2019.




                                23
          The Clerk of the Court is respectfully requested ta

mark Docket Items 31 and 36 closed.


Dated:   New York, New York
         September 3, 2019

                                      SO ORDERED




                                      United States Magistrate Judge

Copies transmitted to:

Plaintiff Pro Se
Counsel for Defendants




                                24
